UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22085 Tortoise Total Return Fund, LLC (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2009 Item 1. Report to Stockholders. TORTOISE TOTAL RETURN FUND, LLC 2010 SEMI-ANNUAL REPORT Tortoise Total Return Fund, LLC SCHEDULE OF INVESTMENTS (Unaudited) June 30, 2010 Shares Fair Value Master Limited Partnerships and Related Companies - 99.9% (1) Crude/Refined Products Pipelines - 43.1% (1) Blueknight Energy Partners, L.P. (2) $ Buckeye Partners, L.P. Enbridge Energy Partners, L.P. Holly Energy Partners, L.P. Kinder Morgan Energy Partners, L.P. Kinder Morgan Management, LLC (3) Magellan Midstream Partners, L.P. NuStar Energy L.P. Plains All American Pipeline, L.P. Sunoco Logistics Partners L.P. Natural Gas/Natural Gas Liquids Pipelines - 39.4% (1) Boardwalk Pipeline Partners, LP Duncan Energy Partners L.P. El Paso Pipeline Partners, L.P. Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners L.P. Niska Gas Storage Partners LLC ONEOK Partners, L.P. PAA Natural Gas Storage, L.P. Spectra Energy Partners, LP TC PipeLines, LP Williams Partners, L.P. Williams Pipeline Partners L.P. Natural Gas Gathering/Processing - 14.3% (1) Copano Energy, L.L.C. DCP Midstream Partners, LP MarkWest Energy Partners, L.P. Regency Energy Partners LP Targa Resources Partners LP Western Gas Partners LP Propane Distribution - 3.1% (1) Inergy, L.P. Total Master Limited Partnerships and Related Companies (Cost $23,223,659) Short-Term Investment - 0.4% (1) Investment Company - 0.4% (1) Fidelity Institutional Government Portfolio - Class I, 0.04%(4) (Cost $144,947) Total Investments - 100.3% (1) (Cost $23,368,606) Liabilities in Excess of Cash and Other Assets - (0.3%) (1) ) Total Members' Capital - 100.0% (1) $ (1) Calculated as a percentage of members' capital. (2) Non-income producing. (3) Security distributions are paid-in-kind. (4) Rate indicated is the current yield as of June 30, 2010. See accompanying Notes to the Financial Statements. Tortoise Total Return Fund, LLC STATEMENT OF FINANCIAL CONDITION (Unaudited) June 30, 2010 Assets Investments at fair value (cost $23,368,606) $ Receivable for Adviser expense reimbursement Prepaid expenses and other assets Total assets $ Liabilities and Members' Capital Liabilities: Payable to Adviser $ Accrued expenses and other liabilities Total liabilities Members' capital (33,883.603 units outstanding) Total liabilities and members' capital $ Membership unit value (members' capital divided by units outstanding at end of period) $ See accompanying Notes to the Financial Statements. Tortoise Total Return Fund, LLC STATEMENT OF OPERATIONS (Unaudited) Period from January 1, 2010throughJune 30, 2010 Investment Income Distributions from master limited partnerships $ Less return of capital on distributions ) Net distributions from master limited partnerships ) Dividends from money market mutual funds Total Investment Income ) Operating Expenses Advisory fees Directors' fees Fund accounting fees Professional fees Insurance Expense Administrator fees Franchise tax fees Custodian fees and expenses Other expenses Total Operating Expenses Less expense reimbursement by Adviser ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain on Investments Net realized gain on investments Net unrealized appreciation of investments Net Realized and Unrealized Gain on Investments Net Increase in Members' Capital Resulting from Operations $ See accompanying Notes to the Financial Statements. Tortoise Total Return Fund, LLC STATEMENT OF CHANGES IN MEMBERS' CAPITAL Period from January 1, 2010throughJune 30, 2010 Year Ended December 31, 2009 (Unaudited) Operations Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net unrealized appreciation of investments Net increase in members' capital resulting from operations Capital Transactions Proceeds from issuance of 2,256.780 and 4,152.479 units, respectively Net increase in members' capital resulting from capital transactions Total increase in members' capital Members' Capital Beginning of period End of period $ $ See accompanying Notes to the Financial Statements. Tortoise Total Return Fund, LLC FINANCIAL HIGHLIGHTS Period from January 1, 2010 through June 30, 2010 Year Ended December 31, 2009 Year Ended December 31, 2008 Period from June 29, 2007 (1) through December 31, 2007 (Unaudited) Per Unit Data (2) Membership Unit Value, beginning of period $ - Offering price - - - Income (loss) from Investment Operations: Net investment loss(3) (4) Net realized and unrealized gain (loss) on investments (4) ) ) Total increase (decrease) from investment operations ) ) Membership Unit Value, end of period $ Total Investment Return (5) 11.64 % 79.44 % ) % ) % Supplemental Data and Ratios Members' capital, end of period (000's) $ Ratio of expenses to average members' capital before expense reimbursement (6) 1.74 % 2.31 % 3.14 % 3.64 % Ratio of expenses to average members' capital after expense reimbursement (6) 1.44 % 2.01 % 3.14 % 2.57 % Ratio of net investment loss to average members' capital before expense reimbursement (6) ) % ) % ) % ) % Ratio of net investment loss to average members' capital after expense reimbursement (6) ) % ) % ) % ) % Portfolio turnover rate (6) 28.84 % 30.55 % 60.61 % 4.36 % (1) Commencement of Operations. (2) Information presented relates to a unit outstanding for the entire period. (3) Per unit data calculated using the average units outstanding method. (4) The per unit data for the periods ended December 31, 2009, 2008 and 2007 does not reflect the change in estimate of investment income and return of capital for the respective period.See Note 2C to the financial statements for further disclosure. (5) Not annualized for periods less than a year.Total investment return is calculated assuming the purchase of a unit at the offering price or membership unit value at the beginning of the period and a sale at the membership unit value at the end of the period. (6) Annualized for periods less than a year. See accompanying Notes to the Financial Statements. TORTOISE TOTAL RETURN FUND, LLC NOTES TO THE FINANCIAL STATEMENTS June 30, 2010 (Unaudited) 1. Organization Tortoise Total Return Fund, LLC (the "Company"), organized as a Delaware limited liability company on May 17, 2007, was created to provide an efficient vehicle for institutions to gain exposure to the energy infrastructure sector, primarily publicly traded master limited partnerships (MLPs) and their affiliates.The Company is a non-diversified, closed-end management investment company under the Investment Company Act of 1940.The Company is treated as a partnership for federal income tax purposes.The business and affairs of the Company are managed by the Board of Directors, a majority of which are not interested persons of the Adviser or its affiliates.The Company commenced operations on June 29, 2007. 2. Significant Accounting Policies A. Use of Estimates – The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, recognition of distribution income and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates. B. Investment Valuation – The Company primarily owns securities that are listed on a securities exchange or over-the-counter market. The Company values those securities at their last sale price on that exchange on the valuation date.If the security is listed on more than one exchange, the Company uses the price from the exchange that it generally considers to be the principal exchange on which the security is traded. Securities listed on the NASDAQ will be valued at the NASDAQ Official Closing Price, which may not necessarily represent the last sale price.If there has been no sale on such exchange or over-the-counter market on such day, the security will be valued at the mean between the last bid price and last ask price on such day. The Company may invest in restricted securities.Restricted securities are subject to statutory or contractual restrictions on their public resale, which may make it more difficult to obtain a valuation and may limit the Company’s ability to dispose of them. Investments in restricted securities and other securities for which market quotations are not readily available will be valued in good faith by using fair value procedures approved by the Board of Directors.Such fair value procedures consider factors such as securities with similar yields, quality, type of issue, coupon and rating.If events occur that affect the value of the Company’s portfolio securities before the membership unit value has been calculated (a “significant event”), the portfolio securities so affected will generally be priced using a fair value procedure. An equity security of a publicly traded company acquired in a direct placement transaction may be subject to restrictions on resale that can affect the security’s liquidity and fair value.Such securities that are convertible into or otherwise will become freely tradable will be valued based on the market value of the freely tradable security less an applicable discount.Generally, the discount will initially be equal to the discount at which the Company purchased the securities.To the extent that such securities are convertible or otherwise become freely tradable within a time frame that may be reasonably determined, an amortization schedule may be used to determine the discount. The Company generally values debt securities at prices based on market quotations for such securities, except those securities purchased with 60 days or less to maturity are valued on the basis of amortized cost, which approximates market value. C. Security Transactions and Investment Income – Security transactions are accounted for on the date the securities are purchased or sold (trade date).Realized gains and losses are reported on an identified cost basis.Interest income, if any, is recognized on the accrual basis, including amortization of premiums and accretion of discounts.Dividend and distribution income is recorded on the ex-dividend date.Distributions received from investments in master limited partnerships (“MLPs”) generally are comprised of ordinary income, capital gains and return of capital from the MLP.Investment income and return of capital is recorded based on estimates made at the time such distributions are received.Such estimates are based on historical information available from each MLP and other industry sources.These estimates may subsequently be revised based on information received from MLPs after their tax reporting periods are concluded, as the actual character of these distributions is not known until after the fiscal year-end of the Company. For the period from January 1, 2009 through December 31, 2009, the Company estimated the allocation of investment income and return of capital for the distributions received from MLPs within the Statement of Operations.For this period, the Company had estimated approximately 13 percent as investment income and approximately 87 percent as return of capital. Subsequent to December 31, 2009, the Company reallocated the amount of investment income and return of capital it recognized for the period from January 1, 2009 through December 31, 2009 based on the 2009 tax reporting information received from the individual portfolio companies. This reclassification amounted to a decrease in net investment income of approximately $105,500 or $3.115 per membership unit, an increase in unrealized appreciation of investments of approximately $91,100 or $2.689 per membership unit and an increase in realized gains on investments of approximately $14,400 or $0.426 per membership unit in the accompanying Statement of Operations. D. Distributions to Members – For the period from January 1, 2010 through June 30, 2010, the Company did not make any distributions to its members.However, if a member has indicated to the Company in writing a desire to receive cash distributions, the Board of Directors has amended the distribution policy to target distributions on a quarterly basis, subject to applicable limitations in the 1940 Act, in an amount of at least 95 percent of distributable cash flow on an annual basis to such member in accordance with the member’s percentage interest in the Company, and for all other members, to adjust each such member’s respective capital account by the amount of any such distribution declared by the Board that would otherwise be payable to such member. E.Capital Accounts and Allocation of Income, Loss and Credits – The Company maintains a separate capital account for each member.In general, the capital account of each member is increased by the amount of money contributed by the member to purchase units and by any income and gain allocated to the member.The capital account of each member is reduced by any amounts of money distributed to the member and by any loss allocated to the member.The Company generally allocates income, loss and credits to each member in accordance with its percentage interest, including allocations for tax purposes.A member’s liability is limited to the amount of the member’s capital contribution to the Company. F.Unit Issuances and Redemptions - The number of units issued is determined by dividing the total contribution made by the member by the membership unit value as determined at any time within two business days prior to the closing of such issuance in accordance with Section 23(b) of the 1940 Act.At the discretion of the Board of Directors, liquidity may be provided to members through a tender offer process that could occur as often as quarterly or semi-annually, subject to investment liquidity, the number of members of the Company and other factors.Units will be repurchased at a price equal to the membership unit value as of the close of the business day on the valuation date.Repurchases of units from members may be paid, at the discretion of the Board of Directors, in cash, or by the distribution of securities in-kind, or partly in cash and partly in-kind.The Company generally does not expect to distribute securities in-kind, except in the unlikely event that making a cash payment would result in a material adverse effect on the Company or its members not tendering units for repurchase.Any in-kind distribution of securities will be valued at fair value in accordance with the terms of the Company’s Operating Agreement and will be distributed to all tendering members on a proportional basis. G. Federal, State and Local Taxation – The Company is treated as a partnership for federal income tax purposes. As such, the Company will not be subject to federal income tax. Instead, each investor will be required to report on its federal income tax returns its allocable share of the Company’s ordinary income or loss, capital gain or loss, credits, tax preferences and other tax items for each tax year of the Company ending within or with such investor’s tax year, however, possibly subject to various limitations on the use of losses and deductions. In addition to federal income tax consequences, the Company may be subject to various state and local taxes and may be required to withhold amounts from investor distributions for purposes of satisfying state and local tax obligations, and investors may have state and local tax consequences with respect to their investment. The MLPs in which the Company invests will likely operate in several states and investors may have state and local tax reporting in any state in which these MLPs operate. As of June 30, 2010, the aggregate cost of securities for federal income tax purposes was $21,735,827.At June 30, 2010, the aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost was $12,160,192, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value was $231,475 and the net unrealized appreciation was $11,928,717. H. Organization Expenses and Offering Costs -The Adviser was responsible for paying all organizational expenses. The Company is responsible for paying all offering expenses. I. Indemnifications - Under the Company’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Company. In addition, in the normal course of business, the Company may enter into contracts that provide general indemnification to other parties. The Company’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Company that have not yet occurred, and may not occur. However, the Company has not had prior claims or losses pursuant to these contracts and expects the risk of loss to be remote. J. Recent Accounting Pronouncement On January 21, 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update No. 2010-06, Improving Disclosures about Fair Value Measurements, which amends FASB Accounting Standards Codification Topic 820, Fair Value Measurements and Disclosures, and requires additional disclosures regarding fair value measurements. Specifically, the amendment requires reporting entities to disclose (i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions, (ii) transfers between all levels (including Level 1 and Level 2) on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer, and (iii) purchases, sales, issuances, and settlements on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of the amendment is for interim and annual periods beginning after December 15, 2009; however, the requirement to provide the Level 3 activity for purchases, sales, issuances, and settlements on a gross basis will be effective for interim and annual periods beginning after December 15, 2010. The Company has adopted the disclosures required by this amendment, which did not have a material impact on the financial statements. 3. Concentration of Risk The Company will invest at least 80 percent of total assets (including assets obtained through anticipated leverage) in securities of companies in the energy infrastructure sector. The Company may invest up to 100 percent of total assets in restricted securities purchased directly from issuers.The Company may, for defensive purposes, temporarily invest all or a significant portion of its assets in investment grade securities, short-term debt securities and cash or cash equivalents. To the extent the Company uses this strategy, it may not achieve its investment objective. 4. Agreements The Company had an Investment Advisory Agreement with Tortoise Capital Advisors, L.L.C. (the “Adviser”). Under the terms of the agreement, the Company paid the Adviser a fee equal to an annual rate of 1.30 percent of the Company's average monthly total assets (including any assets attributable to leverage) minus the sum of accrued liabilities (other than debt entered into for purposes of leverage and the aggregate liquidation preference of outstanding preferred shares, if any) ("Managed Assets"), in exchange for the investment advisory services provided. The Adviser has contractually agreed to waive fees in the amount of 0.30 percent of average monthly Managed Assets for the period from January 1, 2009 through December 31, 2010. The management fee will be paid quarterly within five days after the end of each calendar quarter. U.S. Bancorp Fund Services, LLC serves as the Company's fund and investor accounting service provider.The Company pays the fund and investor accounting service provider a monthly fee computed at an annual rate of 0.04 percent of the first $1,000,000,000 of the Company's Managed Assets, 0.03 percent on the next $1,000,000,000 of Managed Assets and 0.02 percent on the balance of the Company's Managed Assets, subject to a minimum annual fee of $30,000. U.S. Bancorp Fund Services, LLC also serves as the Company's administrator.The Company pays the administrator a monthly fee computed at an annual rate of 0.0125 percent of the Company's Managed Assets, subject to a minimum annual fee of $15,000. U.S. Bank, N.A. serves as the Company's custodian. The Company pays the custodian a monthly fee computed at an annual rate of 0.004 percent of the Company’s portfolio assets, plus portfolio transaction fees. 5. Fair Value of Financial Instruments Various inputs are used in determining the value of the Company’s investments.These inputs are summarized in the three broad levels listed below: § Level 1 – quoted prices in active markets for identical investments § Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) § Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following table provides the fair value measurements of applicable Company assets by level within the fair value hierarchy as of June 30, 2010.These assets are measured on a recurring basis. Fair Value at Description June 30, 2010 Level 1 Level 2 Level 3 Equity Securities: Master Limited Partnerships and Related Companies(a) $ $ $
